Citation Nr: 0203304	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-24 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

The veteran presented testimony during a hearing at the Waco, 
Texas RO before the undersigned member of the Board in 
December 2001.


FINDINGS OF FACT

1.  The clinical signs and manifestations of the veteran's 
service-connected PTSD are productive of social and 
industrial impairment with reduced reliability and 
productivity as characterized by such symptoms as depression, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his service-
connected PTSD disability.

3.  The veteran has indicated that he has completed two years 
of college and has an employment history of several different 
retail-related jobs.

4.  The veteran has one service-connected disability, PTSD.

5.  A January 2001 VA PTSD examination report reflects that 
the veteran indicated that he had been employed for a period 
of three years, and also is shown to include a medical 
opinion that the veteran's PTSD is not keeping him from 
working.

6.  In the course of the veteran's December 2001 hearing 
before a member of the Board at the RO the veteran testified 
that he was presently employed and had been so employed for 
about two years.  

7.  The veteran's service-connected PTSD disability is not so 
disabling as to prevent the veteran from obtaining and 
maintaining substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent, 
but no higher, for the veteran's PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411 (2001).

2.  Application of the extraschedular provisions for the 
veteran's PTSD disability is not warranted in this case; the 
evidence of record does not show that the veteran's 
psychiatric-related disorder presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1) (2001).

3.  The criteria to warrant entitlement to TDIU benefits have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In reference to the two issues now before the Board, even 
though the claims were adjudicated prior to enactment of the 
VCAA and its implementing regulations, the Board concludes 
that the VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 2001).  The 
veteran was notified in the October 1998 rating decision of 
record as to why his claims were denied.  Further, the 
October 1999 statement of the case (SOC) informed the veteran 
of the reasons why his claims were denied, and, in addition, 
concerning his increased rating claim, that the medical 
evidence of record did not, in essence, satisfy the 
requirements of the pertinent schedular criteria to warrant a 
disability rating higher than that which was previously 
awarded the veteran for his service-connected PTSD disorder.  
Additionally, the SOC also informed the veteran of the 
applicable regulatory requirements concerning both of the 
claims.  Also, supplemental statements of the case (SSOCs) 
provided the veteran in March and October 2001 informed the 
veteran in detail why his claims were denied, as well as 
informed him that the requirements of the pertinent schedular 
criteria sufficient to warrant an increased disability rating 
had not been demonstrated.  The March 2001 SSOC also notes 
that the veteran's claims were again considered under the new 
guidelines set out as part of the VCAA.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the October 1998 rating decision, October 1999 
SOC, and SSOCs dated in March and October 2001 informed him 
of the information and evidence needed to support his claims 
for entitlement to an increased rating as well as for a total 
rating for compensation purposes based on individual 
unemployability and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  Review of the evidentiary 
record does not show that the veteran has indicated that 
there are other medical records which have not been obtained 
by VA and which the review of may be beneficial to either his 
increased rating or total rating claim.  The Board also 
points out that as part of a July 2001 development letter, VA 
notified the veteran of the new duties associated with the 
recently enacted VCAA, and requested him to provide a VA Form 
21-4138 in order that he may clarify his employment status.  
Review of the record shows that the veteran failed to respond 
to the RO's July 2001 development request.  The Board 
observes that "the duty to assist is not always a one-way 
street.  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See 38 C.F.R. 
§ 3.326 (2001); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, as 
to the increased rating claim now before the Board on appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that such an examination was 
conducted in January 2001, in which during the course of the 
examination the examiner recorded the veteran's medical 
history and provided comprehensive examination findings.  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating

The veteran essentially asserts, as shown as part of his 
claim for an increased rating for his service-connected PTSD 
disorder dated in May 1998, that his condition is worsening.  
In addition, in the course of his December 2001 hearing held 
before the undersigned member of the Board, the veteran 
testified that he had been in receipt of recurring group 
therapy, on a weekly basis, at the VA Medical Center (VAMC) 
located in Dallas, Texas.  As discussed below, the RO 
obtained extensive VA treatment reports, which are sufficient 
to provide a basis for a favorable decision in this case.   

Service connection was originally granted for PTSD by the RO 
in September 1997; a 30 percent rating was assigned pursuant 
to Diagnostic Code 9411, effective December 19, 1995.  As 
shown as part of a VA Form 21-4138, Statement in Support of 
Claim dated in October 1997, the veteran informed VA that the 
30 percent rating assigned for his PTSD effective in December 
1995 "comprise[d] a total grant of benefits sought on 
appeal."  The veteran sought an increased rating in May 
1998, and the RO denied his claim in October 1998.  The 
veteran subsequently perfected an appeal of the October 1998 
adverse decision.  The 30 percent disability evaluation 
assigned in September 1997 has remained in effect since that 
time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Effective November 7, 1996, all mental disorders are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440, whether diagnosed 
as PTSD, schizophrenia, generalized anxiety disorder, etc.  
38 C.F.R. § 4.130 (2001).  As this claim was filed subsequent 
to November 1996, only the revised rating criteria may be 
considered.  The Board parenthetically notes that as part of 
its October 1999 SOC the RO is shown to have erroneously 
considered the criteria for rating PTSD both before and after 
the above-mentioned November 1996 regulatory revision.  
However, the SOC also clearly recognized that the veteran's 
claim was in 1998, well after the effective date of the 
change in rating criteria.  VAOPGCPREC 3-2000 (when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g)).  Therefore, subsequent to November 7, 
1996, the Board may apply only the most recent version of the 
rating criteria.  Accordingly, the Board is of the opinion 
that the inclusion of the "old" criteria by the RO, under 
the facts of this case is harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

As amended, section 4.130 of 38 C.F.R. reads as follows for 
the 10-100 percent ratings:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or, symptoms controlled by continuous medication.  
[10 percent].

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent].

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent].  
38 C.F.R. § 4.130, Diagnostic Code 9440 (2001).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2001).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2001).

A VA outpatient treatment general note, dated in December 
1995, shows that PTSD was diagnosed.

The veteran is shown to have been hospitalized at the VAMC 
located in Dallas, Texas for approximately three weeks in 
March 1996 following an apparent suicide attempt.  PTSD was 
diagnosed during the course of his hospital stay.

Upon VA PTSD examination conducted in November 1996, chronic 
PTSD, described by the examiner as mild to moderate, was 
diagnosed.  The examiner also described the degree of 
incapacity for most employment or social adaptation as 
moderate in nature.  

Of record is also shown to be several VA outpatient treatment 
general notes dated from 1996 to 1998 which reveal that the 
veteran attended regular weekly group therapy sessions.

A lay statement received in August 1998 from the veteran's 
wife shows that she claimed that she and the veteran had not 
shared the same bed for several years due to his nightmares.  
She added that the veteran was unable to keep a job, losing 
jobs three or four times a year since 1987.  She further 
mentioned that the veteran was short tempered and experienced 
mood swings.  

The veteran was afforded a VA PTSD examination in September 
1998.  The veteran informed the examiner that he had 
discontinued the use of alcohol and cocaine about three 
months ago.  The veteran indicated that his PTSD was 
characterized by sleep disturbances and nightmares concerning 
Vietnam.  Examination revealed the veteran to be cognitively 
intact with good orientation.  Neither anxiety nor depression 
was indicated according to the examining physician.  The 
diagnoses included long history and involvement in alcohol 
abuse; substance abuse, cocaine; and mild PTSD, mostly based 
on previous diagnosis.  

Review of the complete evidentiary record also shows that the 
veteran was afforded a VA PTSD examination in January 2001.  
While the veteran is shown to have complained of experiencing 
nightmares, the examiner indicated that he was vague 
regarding matters such as flashbacks or intrusive thoughts.  
The veteran added that he gets depressed and that he had 
attempted suicide in the past.  He denied having any problems 
associated with drugs.  

Examination revealed the veteran to be cooperative, goal 
oriented, as well as oriented to time, place and person.  He 
was able to organize his thoughts and express himself.  
Affect was noted to reveal mild tension and anxiety.  The 
examiner noted that the veteran's mood was mildly depressed, 
and that neither psychosis, delusions, hallucinations, nor 
organicity was shown to be manifested.  The veteran's 
intellect was described as average, and his memory and 
judgment were both described as good.  The supplied diagnoses 
included:  major depression, very mild PTSD, and history of 
substance abuse.  A Global Assessment of Functioning (GAF) 
Scale score of 70 was provided by the examiner.  The examiner 
further commented that the supplied GAF score had to do with 
global functioning.  The examiner added that the veteran's 
PTSD was not keeping him from working, and it was also noted 
that the veteran had been working for the past three years.  

Review of the record is also shown to contain numerous VA 
outpatient treatment records, dated from 1999 to 2001, 
reflective of treatment afforded the veteran for PTSD.  VA 
outpatient medical records, dated in January and April 2001, 
are both shown to include a diagnosis of PTSD, severe 
chronic.  

In the course of the above-mentioned December 2001 hearing, 
the veteran testified that he was treated on a weekly basis 
for his PTSD at the VAMC located in Dallas, Texas.  He added 
that he had no social relationships with any of the other 
Vietnam Era combat veterans who also attended the weekly 
treatment sessions.  He mentioned that he also saw a VA 
physician who prescribed him medications for use in the 
treatment of his PTSD.  The veteran also claimed to have had 
a problem with alcohol and cocaine abuse before he was 
diagnosed as having PTSD but that he no longer had such a 
problem.  The veteran related that he no longer contemplated 
suicide.  The veteran indicated that his wife of 18 years was 
the primary "breadwinner" of the family, which also 
included their daughter.  He also mentioned that he attended 
church and church functions with his immediate family, who he 
described as being the daughters of his aunt.  The veteran 
testified that he had neither hobbies nor interests.  The 
veteran also indicated that he had worked on a full-time 
basis in the furniture department of a large department store 
chain for the past two years.  The veteran further testified 
that he had gotten fired from jobs in the past due 
essentially to problems associated with his PTSD.  Also 
providing testimony at the January 2001 was a friend of the 
veteran's who claimed to have known him for about 40 years.  
The friend testified that he had worked with the veteran in 
the past and that the veteran would at times demonstrate 
anger outbursts in the form of rage.  

On the basis of these findings associated with the appeal 
period at issue, the Board concludes that the veteran meets 
the criteria for a 50 percent rating under the revised 
criteria.  Initially, the Board notes that the appellant's 
claim has been in continuous appellate status since the 
January 1999 filing of a notice of disagreement.  
Accordingly, the Board has undertaken review of this matter 
with a view towards the severity of the appellant's disorder 
contemporaneous to the rating decision in question.  See 
Powell v. West, 13 Vet. App. 31 (1999); Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).   

Specifically, the Board has initially considered the medical 
findings between 1998 and 2001 that reflect that he has been 
treated on many occasions for his PTSD; the conclusions and 
findings of VA PTSD examiners conducted in 1998 and January 
2001; and the January and April 2001 VA outpatient treatment 
records which both contain diagnoses of PTSD, described as 
"severe."  

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  
Reflective of the GAF score of 70 of record, the Board notes 
that a GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  38 C.F.R. § 4.130 (2001).  

The medical findings reported between 1998 and 2001 reflect 
that the veteran was treated on numerous occasions, during 
which time PTSD was diagnosed.  The veteran is also shown to 
have suffered from such symptoms as depression, disturbances 
of motivation and mood, as well as difficulty in establishing 
and maintaining effective work and social relationships.

Additionally, as discussed above, a GAF scale score of 70 was 
supplied as part of a January 2001 VA PTSD examination.  In 
the Board's view, while such a GAF scale score is indicative 
of "mild" symptoms, in noting the presence of two other 
recent medical diagnoses of record which describe the level 
of severity of the veteran's PTSD as "severe," upon 
consideration of the complete evidentiary record, the current 
symptoms are indicative of more than the 30 percent criteria 
that contemplate impairment due to "occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks" due to a variety of psychiatric 
symptoms (depressed mood, anxiety, panic attacks, etc.).  In 
essence, the Board is of the opinion that the veteran's 
disability picture more closely resembles the criteria for 
the 50 percent rating under the revised criteria.  38 C.F.R. 
§ 4.7 (2001).  Again, these findings are bolstered by above-
cited "severe" PTSD diagnoses of record.  When read 
together, the Board finds that the most recent medical 
evidence of record reflects a disability picture that is more 
closely approximates to the criteria for a 50 percent rating 
under the revised rating schedule.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (while evaluation of a service-
connected disability requires review of the veteran's medical 
history, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).

However, upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 50 percent.  The medical 
evidence in the file does not reflect a degree of 
occupational and social impairment which "more nearly 
approximates" the criteria for 70 or 100 percent evaluations 
under the revised rating criteria.  The evidence of record 
does not establish that the veteran has recently expressed 
any suicidal ideation or that he has ever engaged in 
obsessional rituals.  Nor has he demonstrated near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  There is no 
documentation in the record of unprovoked irritability with 
periods of violence, or any spatial disorientation or 
sustained neglect of personal appearance and hygiene.  Also, 
on recent VA examination in January 2001 the veteran's speech 
was not shown to be impaired and he was responsive.  

With respect to the criteria for a 100 percent rating, the 
evidence is negative for persistent psychotic symptoms like 
active delusional or hallucinatory ideations, the inability 
to care for self, disorientation to time and place, or 
persistent danger of hurting self or others.  The Board notes 
that a persistent degree of impairment caused by one or more 
of these symptoms has not been objectively corroborated by 
the extensive medical record, including as noted on the VA 
PTSD examinations conducted in 1998 and 2001 or by the other 
medical reports of treatment and/or evaluation by VA of 
record.  When all of these facts are considered together, it 
is the Board's opinion that the evidence weighs strongly 
against a finding of greater than a 50 percent rating under 
the revised schedular standards.

Moreover, there is no evidence whatever that the veteran is 
now or has been in the recent past "grossly impaired" due 
to his service-connected PTSD disorder as that term is used 
in the revised criteria for a 100 percent rating.  As 
detailed above, findings on the VA examination conducted in 
2001 reflect that he was oriented as to time, place, and 
person, and did not demonstrate symptoms of either psychosis, 
delusions, or hallucinations.  Moreover, the fact that other, 
relevant medical examination reports and evaluations are 
negative for these kinds of gross psychotic symptoms as well 
and the fact that he has not required more serious clinical 
intervention for his symptoms, i.e., inpatient 
hospitalization (with the exception of an admission in March 
1996, prior to the current appeal) weighs heavily against a 
finding that he is grossly impaired by his PTSD.

To the extent that the veteran contends that he should be 
rated as more than 50 percent disabled due to his psychiatric 
symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.  The same 
holds true concerning the letter supplied VA from the 
veteran's wife in August 1998, as well as regarding the 
testimony provided by the veteran's friend, also a layperson, 
in December 2001. The veteran is competent to testify as to 
his experiences and symptoms; the veteran's friend and wife 
are also competent to address observations of the veteran's 
behavior.  The statements provided by them are probative to 
these factors, and the Board has considered such statements 
in rendering this decision.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a rating 
higher than 50 percent.  The evidence is not in equipoise as 
to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2001).

Review of the record shows that the RO has considered 
referral of the veteran's service-connected PTSD disability 
for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) (2001).  See SOC, mailed to the veteran in 
October 1999.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the Board is of the opinion, following its 
review of the complete evidentiary record, that the 50 
percent schedular evaluation assigned in this case concerning 
the veteran's service-connected PTSD is not inadequate.  As 
the schedular criteria provides a basis to award increased 
compensation in this case for this disability, it does not 
appear that the veteran has an "exceptional or unusual" 
disability as a result of his service-connected PTSD.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for his PTSD 
disability over the years since the above- mentioned 1996 VA 
hospital admission.  As such, this case does not involve an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment beyond that 
contemplated in the assigned evaluation, or frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular rating standards; thus, referral of 
the case to appropriate VA officials, for consideration of an 
extraschedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1) (2001).

TDIU

The veteran also asserts, in essence, that he is unable to 
maintain employment due to his service-connected PTSD 
disability.  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2001).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2001).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration of cases in which veterans who are unemployable 
due to service-connected disabilities but who do not meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

To warrant a total disability rating based on the veteran 
being individually unemployable due to service-connected 
disabilities, the evidence must show that he is unable to 
obtain or retain substantially gainful employment because of 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (2001).  In determining 
whether an individual is unemployable by reason of service-
connected disabilities, consideration must be given to the 
type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2001).  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2001).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15 (2001).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a) (2001).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91; see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

The veteran has one service-connected disability, PTSD.  In 
light of this decision, supra, his PTSD is rated as 50 
percent disabling.  Therefore, the veteran does not meet the 
percentage requirement of 38 C.F.R. § 4.16(a) (2001) for 
consideration of a TDIU rating.  However, as noted above, the 
veteran may still be entitled to such benefits, on an 
extraschedular basis, pursuant to 38 C.F.R. § 4.16(b) (2001).  

Received in May 1998 was the veteran's initial claim for 
increased compensation based on unemployability.  At that 
time he essentially reported that he was unable to maintain 
employment due to symptoms associated with his service-
connected PTSD, such as excessive anger and mood swings.  He 
added that he had had four different jobs since September 
1997.  

As previously mentioned, a lay statement was received by VA 
from the veteran's wife in August 1998.  In part, she 
indicated that the veteran was unable to keep a job, losing 
jobs three or four times a year since 1987.  

As part of a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, received by 
VA in August 1998, the veteran is shown to have indicated 
that he had last worked full-time in February 1997 as a 
shipping/receiving manager.  He added that he had become too 
disabled to work at that time.  Review of the VA Form 21-8940 
also shows that the veteran indicated that he had completed 
two years of college.  The veteran further mentioned that he 
could no longer deal with people in his capacity in the 
retail profession and that he had been told by his employer 
that his temper and attitude was causing the business to lose 
customers.  

A VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, dated in 
September 1998, and shown to have been completed by a former 
payroll clerk of the veteran, indicates that the veteran last 
worked in November 1995 as an associate.

The veteran, as indicated as part of a VA Form 21-4138, dated 
in September 1998, claimed to have last worked in February 
1997.

Review of a VA PTSD examination report dated in January 2001 
shows that the veteran reported currently being employed as a 
furniture salesman for the same employer for the past three 
years.  The VA examining physician also opined that the 
veteran's PTSD was not keeping him from working.

The Board also points out that at the time of the above-
mentioned hearing conducted in December 2001 the veteran 
testified that he had spent most of his life working in the 
retail business and that he was currently working in the 
furniture department of a department store.  He added that he 
had been employed with this department store on a full-time 
for the past two years.  The veteran also testified that over 
the past 15 to 20 years he had been fired from several 
retail-related jobs essentially because of problems 
associated with his PTSD, such as his inability to get along 
with customers.  

To summarize, the evidence of record clearly shows that the 
veteran, at the time of his December 2001 hearing before the 
undersigned Board member, testified that he was currently 
employed on a full-time basis.  Additionally, as discussed 
previously, at the time of VA PTSD examination conducted in 
January 2001, the veteran informed the examining physician 
that he was employed at that time, and, in addition, the 
examining physician opined that the veteran's PTSD was not 
keeping him from working.  

The evidence reflects that the veteran's service-connected 
PTSD disability does result in significant impairment.  
However, this fact is reflected in the current rating of 50 
percent.  The medical evidence of record does not demonstrate 
that the veteran's service-connected PTSD disability prevents 
him from obtaining and retaining substantially gainful 
employment consistent with his education and occupational 
background.  Accordingly, the Board finds that the evidence 
is not in favor of a grant of a TDIU rating.  38 C.F.R. 
§§ 3.340, 4.16 (2001).  In this, and other cases, only 
independent medical evidence may be considered to support 
Board findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The medical evidence of record is not shown to 
contain findings that the veteran is unemployable due to his 
service-connected PTSD disability.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  The Board thus concludes that the 
veteran's service-connected PTSD is not of a severity to 
preclude gainful employment, and, therefore, a TDIU rating is 
not demonstrated to be warranted under the facts of this 
case.  


ORDER

An increased evaluation of 50 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 

Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

